Citation Nr: 1012757	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  09-08 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus (diabetes) and lung cancer for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1960 to October 
1980, including a year of duty in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2007.

2.  At the time of his death, the Veteran did not have a 
claim pending before VA.

3.  At the time of the Veteran's death, no evidence was of 
record showing that he had been diagnosed with either lung 
cancer or diabetes mellitus.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
diabetes mellitus and lung cancer for purposes of accrued 
benefits have not been met.  38 U.S.C.A. §§ 1131, 1137, 
5102, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.1000 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law governing claims for accrued benefits provides that, 
upon the death of a Veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of his death, and which were due and unpaid for 
a period not to exceed two years, based on existing rating 
decisions or other evidence that was on file when he died.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

For a claimant to prevail in her accrued benefits claim, the 
record must show the following: (1) the appellant has 
standing to file a claim for accrued benefits (see 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000); (2) the Veteran had 
a claim pending at the time of his death (see 38 U.S.C.A. §§ 
5101(a), 5121(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998)); (3) the Veteran would have prevailed on his 
claim if he had not died (Id.); and (4) the claim for 
accrued benefits was filed within one year of the Veteran's 
death (see 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).

Here, the appellant seeks accrued benefits to which she 
contends her husband was entitled.  As the Veteran did not 
have a claim pending at the time of his death, however, the 
appellant's claim must be denied.  

During the Veteran's lifetime, he filed one claim for 
benefits.  In a March 2004 filing, the Veteran sought 
service connection for lung cancer, chloracne, and Type II 
diabetes mellitus.  As he submitted no evidence that he was 
afflicted with any of these disabilities or diseases, his 
claim was denied in a November 2004 rating decision.  Though 
the Veteran was informed in a letter sent concurrent with 
that denial that he could appeal this decision, he did not 
file a Notice of Disagreement, and his claim therefore 
became final.  See 38 C.F.R. § 20.302.  From the time of 
that November 2004 denial to the appellant's claim for 
accrued benefits in July 2007, the Veteran did not file any 
claims for compensation with VA.  Again, at the time of his 
death in June 2007, the Veteran had no claim pending before 
VA.  

The appellant has argued that, while her husband did not 
have a claim pending before VA at the time of his passing, 
VA had committed clear and unmistakable error in denying his 
previous claim.  She stated that the Veteran had sent proof 
of his disabilities in conjunction with his claim, and that 
the RO did not consider this proof in its rating decision.  
However, no private treatment records were ever received by 
the RO during the Veteran's lifetime.  In a March 2004 
letter, the RO specifically requested that the Veteran 
submit an authorization form for each doctor who was 
treating him, but the Veteran never replied to the letter 
and he never submitted any medical records.  Accordingly, in 
a January 2009 rating decision, the RO determined clear and 
unmistakable error had not been made in its November 2004 
rating decision.  The appellant has not filed a Notice of 
Disagreement with this decision.

At the time of the Veteran's death, there was no private 
medical evidence that showed that he had been diagnosed with 
either lung cancer or diabetes mellitus; and there was no 
indication that the Veteran was receiving any VA treatment.
While the appellant did submit evidence demonstrating that 
the Veteran had lung cancer and diabetes at the time he 
filed his claim, she did not submit this evidence until July 
2007, the month after her husband's passing.  As such, this 
evidence was unfortunately not of record at the time of the 
Veteran's death, and it cannot therefore be used to 
substantiate an accrued benefits claim, as such a claim must 
be based only on the evidence that is of record at the time 
of the Veteran's death.

As the evidence unambiguously shows that the Veteran did not 
have a claim pending before VA at the time of his June 2007 
passing, the Board concludes that the criteria for 
entitlement to service connection for diabetes and lung 
cancer for purposes of accrued benefits have not been met.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107, 5121; 38 
C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.1000.

The Board is sympathetic toward the appellant, but it is 
bound by the law, and this decision is dictated by the 
relevant statutes and regulations.  The appellant presents a 
compassionate position, but the Board is without authority 
to grant benefits simply because it might perceive the 
result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992).  

As such, the appellant's claim is denied.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
In this case, however, the application of the law to the 
undisputed facts is dispositive of this appeal.  Thus, no 
discussion of VA's duties to notify and assist is necessary.  
See Mason v. Principi, 16 Vet. App. 129 (2002).




ORDER

Entitlement to accrued benefits based upon service 
connection for diabetes and lung cancer is denied.


____________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


